Van Brunt, P. J.
Upon reading the papers in this case there seems to be no reasonable doubt but that the defendant v. as a resident of this city. If he did not reside in this city, then he had no residence anywhere. • The fact that his wife remained in Germany to look after his property there, in no way fixed the question of residence.
Residence is a question largely of intention, and that the defendant had fixed his home in the state of New York, with no intention of returning permanently to his native land, does not admit of doubt in view of the facts set forth in his papers.
The presumption is that he is a resident, and the plaintiff must overcome this presumption, which he has not by any means done.
The citation of cases, and comment upon the individual facts peculiar to each, throws but little light upon the case under consideration, as there are always features which distinguish each case from its fellow, and which control the conclusion drawn.
The evident intent of the defendant was to make this state his place of residence, having no intention of returning to reside in Germany.
Under these circumstances no attachment could issue against him upon the ground of non-residence.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Macomber and Bartlett, JJ., concur.
See ante, p. 101.